Ames, J.
It has often been held, and is a well established rule, that upon the trial of the question whether a particular conveyance was made to defraud creditors, it is not competent to show the acts or declarations of the grantor after the conveyance, to impair or affect the title of the grantee. Bridge v. Eggleston, 14 Mass. 245. Foster v. Hall, 12 Pick. 89; Aldrich v. Earle, 13 Gray, 578. Taylor v. Robinson, 2 Allen, 562. It is true that the alleged fraud in this case did not take the form of a deed from the person who is charged with the intent to defeat, delay or defraud his creditors. The claim on the part of the demand-ant is that although the conveyance was to the wife of the debtor, it was really paid for by him and not by her, and that the conveyance was put in that form in fraud of his creditors. But we do not think that this varies the case or takes it out of the rule above mentioned. It is still a question of fraudulent conveyance alleged to have been made on his account and in his interest, to the prejudice of his creditors. Gen. Stat. c. 103, § 1. The reasons for admitting evidence of his conduct and declarations before the conveyance, and excluding all after that point of time, are the same in the one mode of carrying out the alleged fraud, as in the other. It follows that the court was right in the limitation imposed on the evidence. As the defence proceeded on the ground that the title was in the wife, it is immaterial that the husband was impleaded with her. Aldrich v. Earle, 13 Gray, 578. Exceptions overruled.